 



Exhibit 10.1

       
(NRG LOGO) [c89434c8943400.gif]
  NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT  

«Merge_Name»
«Address»
«City», «State» «Zip»

Congratulations on your selection as a Participant under the Long-Term Incentive
Compensation Plan (“Plan”) of NRG Energy, Inc. (the “Company”). You have been
chosen to receive an option under the Plan. The option granted to you under this
Non-Qualified Stock Option Agreement (this “Agreement”) is a Non-qualified Stock
Option, as defined in the Plan, and is neither intended to be, nor will be,
treated as an Incentive Stock Option. You are sometimes referred to in this
Agreement as the “Participant.”

This Agreement constitutes the Grant Agreement pursuant to Section 6 of the
Plan. If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. Capitalized terms used in this Agreement
and not defined herein shall have the meaning assigned to them in the Plan.

PLEASE NOTE THAT BY SIGNING THIS AGREEMENT YOU ARE ACKNOWLEDGING THAT YOU AGREE
TO BE BOUND BY THE TERMS OF THIS AGREEMENT AND THE PLAN, INCLUDING WITHOUT
LIMITATION TERMS AND CONDITIONS THAT MAY LIMIT YOUR ELIGIBILITY TO EXERCISE THE
OPTION GRANTED IN THIS AGREEMENT.



1.   Grant of Option.



    The Company hereby grants you a right to purchase shares of the Company’s
Common Stock as follows, upon the terms and subject to the conditions set forth
in this Agreement and the Plan (as amended from time to time) (the “Option”):

     
Date of Grant:
  «Grant_Date»
 
   
Number of Shares:
  «NQSO»
 
   
Exercise Price:
  «Price»
 
   
Expiration Date:
  «Exp_Date»

     The Option is a Non-Qualified Stock Option under the Plan.

-1-



--------------------------------------------------------------------------------



 



2.   Vesting Schedule and Exercise.



    The Option shall not be exercisable as of the Date of Grant. After the Date
of Grant, to the extent not previously exercised, and subject to termination or
acceleration as provided in this Agreement and the Plan, the Option shall be
exercisable to the extent it becomes vested, which shall be in accordance with
the following schedule:

          Period of Continuous Service   % of Option Shares from Date of Grant

--------------------------------------------------------------------------------

  That Are Vested

--------------------------------------------------------------------------------

1 year
    33 1/3 %
2 years
    66 2/3 %
3 years
    100 %

     Notwithstanding the foregoing,



(i)   if there is a Change in Control (as defined in the Plan) of the Company,
the Option shall immediately vest in full upon such Change in Control, and shall
be exercisable until the Expiration Date, unless earlier terminated pursuant to
Section 6 of this Agreement;   (ii)   in connection with any transaction of the
type referred to as a “Business Combination” in clause (iii) of the definition
of a Change in Control in Section 2(c) of the Plan, the Committee administering
the Plan may



(A)   cancel any or all of this Option and pay to Participant an amount equal to
the amount that Participant would have received in the Business Combination if
the Option had been fully exercised immediately prior to such transaction, less
the aggregate exercise price of the cancelled Option, or   (B)   if the
aggregate exercise price of the Option is greater than the amount that the
Participant would receive if Participant had exercised the Option immediately
prior to the Business Combination, the Committee may cancel the Option for no
consideration or payment of any kind.



    Payment of any amount payable pursuant to clause (ii) of the preceding
sentence may be made in cash or, in the event that the consideration to be
received in such transaction includes securities or other property, in cash
and/or securities or other property in the Committee’s discretion.       To the
extent then exercisable, the Option may be exercised in whole or in part, from
time to time. The Participant shall exercise the Option using a written notice
of exercise in a form and in accordance with procedures approved by the Company,
and the notice of exercise shall be accompanied by payment of the exercise
price. Unless otherwise determined by the Committee, payment may be made in
accordance with the terms and conditions of the Plan (i) in cash (including
check, bank draft, money order or wire transfer of immediately available funds),
(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the aggregate exercise price payable with
respect to the options’ exercise, (iii) by means of any cashless exercise
procedures approved by the Committee and as may be in effect on the date of
exercise or (iv) by any combination of the foregoing, in each case in accordance
with the terms and conditions of the Plan.

-2-



--------------------------------------------------------------------------------



 



3.   Transfer of Option



    Unless otherwise permitted by the Committee or Section 14 of the Plan, the
Option may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than pursuant to the laws of descent and distribution. Any
attempted disposition in violation of this Section 3 and Section 14 of the Plan
shall be void.   4.   Status of Participant       The Participant shall not be,
or have rights as, a stockholder of the Company with respect to any of the
shares of Common Stock subject to the Option until such shares have been
purchased and issued to him or her. The Company shall not be required to issue
or transfer any certificates for shares of Common Stock purchased upon exercise
of the Option until all applicable requirements of law have been complied with
and the shares have been duly listed on any securities exchange on which the
Common Stock may then be listed.   5.   No Effect on Capital Structure       The
Option shall not affect the right of the Company or any Subsidiary to
reclassify, recapitalize or otherwise change its capital or debt structure or to
merge, consolidate, convey any or all of its assets, dissolve, liquidate,
windup, or otherwise reorganize.   6.   Expiration of Option       The right to
purchase Common Stock under the Option shall expire on the Expiration Date
specified in Section 2 of this Agreement, which is ten (10) years from the date
the Option was granted, unless the Option expires earlier in the circumstances
described below in this Section 6. As used herein, “Termination of Service”
means termination of a Participant’s employment by or service to the Company,
including any of its Subsidiaries.



(a)   Death.       Upon a Termination of Service by reason of death, the Option
shall vest in full and shall be exercisable by the executor or administrator of
Participant’s estate (or any person to whom the Option is transferred by will or
the laws of descent and distribution) until the earlier of the Expiration Date
or 12 months after the date of such Termination of Service, and thereafter the
Option shall terminate and cease to be exercisable. In addition, notwithstanding
the other provisions of this Section 6, if a Participant dies after a
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is exercisable as of the date of such Termination of Service
shall expire on the earlier of the Expiration Date or 12 months after the date
of death.   (b)   Disability.       Upon a Termination of Service by reason of
Disability, the Participant shall have the right until the earlier of the
Expiration Date or 12 months after the date of such Termination of Service to
exercise only that portion of the Option that was exercisable as of the date of
such Termination of Service, and thereafter the Option shall terminate and cease
to be exercisable.

-3-



--------------------------------------------------------------------------------



 



(c)   Retirement       Upon a Termination of Service by reason of Retirement,
the Participant shall have the right, until the earlier of the Expiration Date
or two (2) years after the date of such Termination of Service, to exercise only
that portion of the Participant’s Option that was exercisable as of the date of
such Termination of Service, and thereafter the Option shall terminate and cease
to be exercisable.   (d)   Termination of Service for Cause.       Upon a
Termination of Service for Cause, the portion, if any, of the Option that
remains unexercised at the time the Participant is notified of such Termination
of Service shall terminate and cease to be exercisable as of such time.   (e)  
Termination of Service without Cause.       Upon a Termination of Service
without Cause for any reason other than those set forth specifically in this
Section 6, the Participant shall have the right until the earlier of the
Expiration Date or for 90 days after the date of such Termination of Service to
exercise only that portion of the Option that was exercisable as of the date of
such Termination of Service, and thereafter the Option shall terminate and cease
to be exercisable.



    It is the Participant’s responsibility to be aware of the date the Option
terminates.



7.   Committee Authority



    Any question concerning the interpretation of this Agreement, any
adjustments required to be made under the Plan, and any controversy that may
arise under the Plan or the Grant Agreement shall be determined by the Committee
in its sole discretion. Any decisions by the Committee regarding the Plan or
this Agreement shall be final and binding.   8.   Plan Controls       The terms
of this Agreement are governed by the terms of the Plan, as it exists on the
date of the grant and as the Plan is amended from time to time. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the terms of the Plan shall control.   9.   Limitation on Rights; No Right
to Future Grants; Extraordinary Item.       By entering into this Agreement and
accepting the Option, the Participant acknowledges that: (a) the Plan is
discretionary and may be modified, suspended or terminated by the Company at any
time as provided in the Plan, provided that, except as provided in Section 17 of
the Plan, no amendment to this Agreement shall adversely affect in a material
manner the Participant’s rights under this Agreement without his or her written
consent; (b) the grant of the Option is a one-time benefit and does not create
any contractual or other right to receive future grants of awards or benefits in
lieu of awards; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when awards will be granted, the number
of shares subject to each award, the award price, if any, and the time or times
when each award will be settled, will be at the sole discretion of the Company;
(d) participation in the Plan is voluntary; (e) the value of the Option is an
extraordinary item which is outside the scope of the Participant’s employment
contract, if any, unless expressly provided for in any

-4-



--------------------------------------------------------------------------------



 



    such employment contract; (f) the Option is not part of normal or expected
compensation for any purpose, including without limitation for calculating any
benefits, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and the Participant will have no entitlement to compensation
or damages as a consequence of the forfeiture of any unvested portion of the
Option as a result of the Participant’s Termination of Service for any reason;
(g) the future value of the Common Stock subject to the Option is unknown and
cannot be predicted with certainty, (h) neither the Plan, the Option nor the
issuance of the shares underlying the Option confers upon the Participant any
right to continue in the employ or service of (or any other relationship with)
the Company or any Subsidiary, nor do they limit in any respect the right of the
Company or any Subsidiary to terminate the Participant’s employment or other
relationship with the Company or any Subsidiary, as the case may be, at any time
with or without Cause, and (i) the grant of the Option will not be interpreted
to form an employment relationship with the Company or any Subsidiary; and
furthermore, the grant of the Option will not be interpreted to form an
employment contract with the Company or any Subsidiary.



10.   General Provisions



(a)   Notice       Whenever any notice is required or permitted hereunder, such
notice must be in writing and delivered in person or by mail (to the address set
forth below if notice is being delivered to the Company) or electronically. Any
notice delivered in person or by mail shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address set forth in this Agreement. Notices delivered to the
Participant in person or by mail shall be addressed to the address for the
Participant in the records of the Company. Notices delivered to the Company in
person or by mail shall be addressed as follows:

         

  Company:   NRG Energy, Inc.

      Attn: Vice President, Human Resources

      901 Marquette Avenue, Suite 2300

      Minneapolis, MN 55402



    The Company or the Participant may change, by written notice to the other,
the address previously specified for receiving notices.   (b)   No Waiver      
No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right under this Agreement constitute a continuing waiver
of the same or a waiver of any other right hereunder.   (c)   Undertaking      
The Participant hereby agrees to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either the Participant or the Option pursuant to the express
provisions of this Agreement.

-5-



--------------------------------------------------------------------------------



 



(d)   Entire Contract       This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.   (e)   Successors and Assigns       The provisions of this Agreement
shall inure to the benefit of, and be binding on, the Company and its successors
and assigns and Participant and Participant’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law.   (f)  
Securities Law Compliance       The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to the Option. The Company intends
to maintain this registration but has no obligation to the Participant to do so.
If the registration ceases to be effective, the Participant will not be able to
exercise the Option or transfer or sell shares of Common Stock issued pursuant
to the Option unless exemptions from registration under applicable securities
laws are available. Such exemptions from registration are very limited and might
be unavailable. Participant agrees that any resale of the shares of Common Stock
issued pursuant to the Option shall comply in all respects with the requirements
of all applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Common Stock or permit the resale of
any such shares if such issuance or resale would violate any such requirements.
  (g)   Taxes



(i)   Participant Election. Unless otherwise determined by the Committee, a
Participant may elect to deliver shares of Common Stock (or have the Company
withhold Shares acquired upon exercise of the Option) to satisfy, in whole or in
part, the amount the Company is required to withhold for taxes in connection
with the exercise of the Option. The Participant must make the election on or
before the date the amount of tax to be withheld is determined. Once made, the
election is irrevocable. The fair market value of the shares to be withheld or
delivered will be the Fair Market Value as of the date the amount of tax to be
withheld is determined. In the event a Participant elects to deliver or have the
Company withhold shares of Common Stock pursuant to this Section 11(g)(i), such
delivery or withholding must be made subject to the conditions and pursuant to
the procedures set forth in Section 6(b) of the Plan with respect to the
delivery or withholding of Common Stock in payment of the exercise price of
options.   (ii)   Company Requirement. The Company may require, as a condition
to any grant or exercise under this Agreement or to the delivery of certificates
for Shares issued upon exercise of the Option, that Participant make provision
for the payment to the Company, either pursuant to paragraphs (i) of (ii) of
this Section 11(g), of federal,

-6-



--------------------------------------------------------------------------------



 



    state or local taxes of any kind required by law to be withheld with respect
to any grant or delivery of Common Stock. The Company, to the extent permitted
or required by law, shall have the right to deduct from any payment of any kind
(including salary or bonus) otherwise due to a Participant, an amount equal to
any federal, state or local taxes of any kind required by law to be withheld
with respect to any grant or delivery of Common Stock under the Plan and this
Agreement.



(h)   Information Confidential       As partial consideration for the granting
of the Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.  
(i)   Governing Law       Except as may otherwise be provided in the Plan, the
provisions of this Agreement shall be governed by the laws of the state of
Delaware, without giving effect to principles of conflicts of law.

[SIGNATURES ON NEXT PAGE]

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

                  NRG ENERGY, INC.
 
           

  By:        

     

--------------------------------------------------------------------------------

         
Name: David Crane      
Title:   President & CEO
 
                PARTICIPANT:
 
           

     

--------------------------------------------------------------------------------

   

   
Name:    

     

--------------------------------------------------------------------------------

   

-8-